Citation Nr: 0814324	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1972 to July 1977 and from March 1986 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Des 
Moines, Iowa.    

In February 2007, the veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  In a letter dated in the following 
month, the RO informed the veteran and his representative of 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), as that law 
relates to the TDIU claim.  The RO, however, has not 
adjudicated the TDIU issue.  The matter is, therefore, 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  

In a statement received at the RO in September 2007, the 
veteran raised the issue of whether new and material evidence 
has been received sufficient to reopen a previously denied 
claim for service connection for a back disorder, asserted to 
be secondary to the service-connected knee disabilities.  
This matter has not been adjudicated by the RO and is also 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected chondromalacia of the veteran's 
right knee is manifested by 2+ patellar crepitus; however, 
laxity, instability, weakness, dislocation, and subluxation 
of the right knee have not been shown.  

2.  The service-connected degenerative joint disease of the 
right knee is manifested by flexion no worse than 90 degrees, 
extension no worse than 10 degrees, some pain on motion, 
small effusion, and some erythema; however, warmth, redness, 
swelling, deformity, creaking on passive movement, tenderness 
over the medial or lateral joint line, and impairment in 
strength have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for chondromalacia of the veteran's right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2007).  

2.  The criteria for a disability rating greater than 10 
percent for the degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5003, 5260, 
5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  

The Court held that, upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 488.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With regard to increased rating claims in particular, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were partially satisfied by a 
July 2005 letter issued to the veteran.  In particular, that 
letter informed him that, to substantiate his increased 
rating claim, he must submit evidence that his 
service-connected right knee disorders had increased in 
severity.  The letter specifically stated that such evidence 
may include medical evidence (from hospitals, clinics, and 
private physicians) of treatment since military service and 
statements from other individuals "who are able to describe 
from their knowledge and personal observations in what manner 
. . . [his] disability has become worse."  

Also, the June 2004 statement of the case (SOC) and the 
February 2007 supplemental statement of the case (SSOC) 
provided the veteran with specific notice of the relevant 
rating (diagnostic code) criteria for his service-connected 
right knee disabilities.  

Further, the July 2005 correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating claims 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed him of his opportunity to submit "any other 
evidence or information that . . . [he] think[s] . . . 
[would] support . . . [his] claim" as well as "any evidence 
in . . . [his] possession that pertains to . . . [his] 
claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Also, in a March 2006 letter, the RO informed the veteran of 
the type of evidence necessary to establish an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
a grant of the veteran's increased rating claims.  
Consequently, no effective dates will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the increased rating claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, neither the July 2005, nor the March 2006, letters 
were issued before the AOJ's initial denial of the veteran's 
increased rating claims in July 2003.  The Board finds, 
however, that any timing error was not prejudicial.  This is 
so because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the SSOC issued in February 
2007.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Pelegrini II, 18 Vet. 
App. at 122; see also VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, because 
evidence of record demonstrates that the veteran has actual 
knowledge of the criteria necessary for an increased rating 
for his knee disabilities.  See Vazquez-Flores, 22 Vet. 
App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

Rating actions promulgated before the current appeal provided 
the specific rating criteria (e.g., diagnostic codes) 
pertinent to the veteran's service-connected knee 
disabilities.  In the July 2005 letter, the RO informed the 
veteran of his opportunity to submit his own statement that 
"completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  

Importantly, at the several pertinent VA examinations and VA 
outpatient treatment sessions conducted during the current 
appeal, the veteran described the specific symptoms that he 
experiences in his right knee.  Such statements exhibit an 
understanding of the criteria necessary for increased ratings 
for his service-connected knee disabilities.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issues on appeal.  Under the 
circumstances of this case, additional efforts to assist in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, following 
receipt of the SSOC in February 2007, he responded in the 
following month that he had no other information or evidence 
to submit that would substantiate his claim.  Consequently, 
the Board will proceed to adjudicate the following increased 
rating issues on appeal, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a December 1988 rating action, the RO, 
in pertinent part, granted service connection for 
osteoarthritis and chondromalacia of the right knee (20 
percent, effective from October 1988).  By a March 2002 
rating action, the RO redefined this service-connected 
disorder as chondromalacia of the right knee and confirmed 
the 20 percent evaluation for this disability.  

In addition, the RO granted service connection for 
degenerative joint disease of the right knee, associated with 
the service-connected chondromalacia of that joint, and 
awarded a separate compensable (10 percent) evaluation for 
this aspect of the veteran's right knee disability, effective 
from October 2001.  The veteran's service-connected right 
knee disabilities remain evaluated as follows:  20 percent 
for chondromalacia and 10 percent for degenerative joint 
disease.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to a relevant diagnostic code, evidence of moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5257 (2007).  The 
highest evaluation allowable pursuant to this code, 30 
percent, requires evidence of severe recurrent subluxation or 
lateral instability.  Id.  

In addition, degenerative arthritis is rated based on 
limitation of motion of the affected part(s).  38 C.F.R. 
§ 4.71a, DC 5003 (2007).  Normal flexion and extension of the 
knee joint range from 140 degrees to zero degrees.  38 C.F.R. 
§ 4.71, Plate II (2007).  

A compensable rating of 10 percent will be assigned with 
evidence of limitation of flexion of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2007).  The next higher 
evaluation of 20 percent requires evidence of limitation of 
flexion of the leg to 30 degrees.  Id.  The highest rating 
allowable pursuant to this diagnostic code, 30 percent, 
necessitates evidence of limitation of flexion of the leg to 
15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5261 (2007).  The next higher rating of 20 
percent requires evidence of limitation of extension of the 
leg to 15 degrees.  Id.  A 30 percent evaluation necessitates 
evidence of limitation of extension of the leg to 20 degrees.  
Id.  A 40 percent rating requires evidence of limitation of 
extension of the leg to 30 degrees.  Id.  The highest 
evaluation allowable pursuant to this diagnostic code, 50 
percent, necessitates evidence of limitation of extension to 
45 degrees.  Id.  

In the absence of limitation of motion, a 10 percent rating 
will be assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Id.  
Also, a 20 percent evaluation will be awarded with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  These 10 percent and 20 percent 
evaluations based on X-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following DC 5003 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
degenerative joint disease of the right knee requires 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DC 5003, 
5260, 5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
the service-connected chondromalacia of his right knee, as 
well as the service-connected degenerative joint disease of 
his right knee, have increased in severity.  In particular, 
he maintains that these service-connected disabilities are 
manifested by giving out, locking, stiffness, limitation of 
motion, pain, and swelling.  See, e.g., July 2006 hearing 
transcript (T.) at 3-9.  

Pertinent treatment has included steroid injections as well 
as multiple arthroscopic meniscectomies.  T. at 8.  He also 
maintains that he uses a knee brace and a cane to ambulate.  
These lay descriptions are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
lay descriptions of these service-connected disabilities must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

With respect to chondromalacia of the right knee, the Board 
acknowledges the veteran's complaints of "giving out" of 
his right knee.  In fact, medical evidence of record 
indicates that the veteran has 2+ right patellar crepitus and 
that he has been given a brace "set in neutral alignment for 
'multidirectional instability.'"  

Importantly, however, numerous evaluations of the veteran's 
right knee have consistently demonstrated no laxity, 
instability, weakness, dislocation, or subluxation of this 
joint.  Clearly, such evidence does not support an increased 
rating for the service-connected chondromalacia of the 
veteran's right knee at any time during the current appeal.  
See 38 C.F.R. § 4.71a, DC 5257 (2007) (which stipulates that 
evidence of moderate recurrent subluxation or lateral 
instability is necessary for a 20 percent rating and that 
evidence of severe recurrent subluxation or lateral 
instability is required for a 30 percent evaluation).  

With respect to degenerative joint disease of the right knee, 
during the current appeal, the veteran has undergone several 
VA examinations of his right knee, as well as numerous 
evaluations of this joint at outpatient treatment sessions.  
He lacked 20 degrees of extension at the September 2006 VA 
joints examination, 15 degrees of extension at a July 2006 VA 
outpatient treatment session, 14 degrees of extension at the 
February 2005 VA joints examination, and 10 degrees of 
extension at July 2003, August 2002, and December 2001 VA 
outpatient treatment sessions.  In addition, he exhibited 
pain on motion, small effusion, and some erythema at the 
proximal suture sight.  

Significantly, however, the remaining (and numerous) 
evaluations completed on the veteran's right knee during the 
current appeal (including, most recently, a February 2007 VA 
outpatient treatment session) have demonstrated normal 
extension of this joint.  In addition, these evaluations have 
shown limited flexion to no worse than 90 degrees, 5/5 
strength, and no warmth, redness, swelling, deformity, 
creaking on passive movement, or tenderness over the medial 
or lateral joint line.  

As the veteran has exhibited no worse than 90 degrees of 
flexion of his right knee, a disability rating greater than 
the currently assigned evaluation of 10 percent for the 
service-connected degenerative joint disease of the right 
knee cannot be awarded based on impairment resulting from 
limitation of flexion of this joint.  38 C.F.R. § 4.71a, 
DC 5260 (2007) (which require evidence of limitation of 
flexion of the leg to 30 degrees for the assignment of a 20 
percent rating).  

Further, despite the findings of some limitation of extension 
of the veteran's right knee, the vast majority of 
examinations of this joint during the current appeal have 
demonstrated normal extension of this joint.  As such, the 
Board must conclude that the totality of the objective 
evaluation findings do not support a disability rating 
greater than 10 percent for this disability based upon 
impairment resulting from limitation of extension of the 
right knee.  38 C.F.R. § 4.71a, DC 5261 (2007) (which 
indicates that 10 degrees will result in the assignment of a 
10 percent evaluation, 15 degrees warrants a 20 percent 
rating, and 20 degrees will result in a 30 percent 
evaluation).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's right knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Importantly, however, as the Board has discussed herein, the 
totality of the numerous examinations completed on the 
veteran's right knee during the current appeal have 
demonstrated no worse than 10 degrees of extension, and no 
worse than 90 degrees of flexion, of this joint.  As such, 
separate compensable evaluations, based upon objective 
findings of limitation of flexion and limitation of extension 
of the veteran's right knee are not warranted.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261 (2007).  

Throughout the appeal, the veteran has complained of locking, 
stiffness, limitation of motion, pain, and swelling of his 
right knee.  See, e.g., T. at 3-9.  According to recent 
testimony, his right knee problems have resulted in 
limitation of his activities, including an inability to walk 
more than 75 to 100 yards, stand for long periods of time, or 
fish in a boat.  T. at 4-5.  

Physical examinations of his right knee have shown some pain 
on motion, small effusion, and some erythema at the proximal 
suture sight.  The February 2005 VA examiner concluded that 
the veteran's right knee problems "caus[e] . . . significant 
discomfort and inhibit . . . activities that involve weight 
bearing."  

Significantly, however, the numerous examinations that the 
veteran has undergone on his right knee during the current 
appeal have demonstrated no worse than 90 degrees of flexion 
or 10 degrees of extension, 5/5 strength, and no warmth, 
redness, swelling, deformity, creaking on passive movement, 
or tenderness over the medial or lateral joint line.  Based 
on these evaluation findings, the Board concludes that the 
currently-assigned 10 percent rating for the 
service-connected degenerative joint disease of the veteran's 
right knee adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of this joint.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 
(2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of locking, stiffness, 
limitation of motion, pain, and swelling in his right knee, 
multiple examinations of this joint have provided no more 
than mild findings.  Under these circumstances, therefore, 
there is no basis to assign at any time during the appeal 
period a disability rating greater than the currently 
assigned 10 percent for the degenerative joint disease of the 
right knee.  His appeal for a disability rating greater than 
10 percent for the service-connected degenerative joint 
disease of his right knee must, therefore, be denied.  

In addition, with respect to both claims, the Board has 
considered the veteran's statements and sworn testimony 
regarding his service-connected disabilities.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the 
subjective evidence of an increased disabilities.

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the service-connected degenerative joint disease 
of the veteran's right knee and the service-connected 
chondromalacia of this joint have not required frequent 
periods of hospitalization during the appeal period.  

In January 2007, treating medical personnel concluded that 
the veteran was unable to return to work as a greenhouse 
employee because such employment required "considerable 
bending, twisting, lifting, and squatting."  Indeed, as the 
Board has noted in the Introduction portion of this decision, 
he has filed a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  

In any event, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  

What the veteran has not shown in this case is that his 
service-connected right knee disabilities have resulted in 
unusual disability or impairment that have rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected right knee disabilities for any time during 
the current appeal.  


ORDER

A disability rating greater than 20 percent for the 
service-connected chondromalacia of the right knee is denied.  

A disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the right 
knee is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


